Citation Nr: 1527780	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to April 27, 2010, for the award of a total disability rating based individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1953 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The rating decision granted entitlement to a TDIU, effective April 27, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 1967 statement from the Veteran presented evidence of service-connected unemployability.

2.  The RO denied entitlement to a TDIU in an October 1978 rating decision; the Veteran did not file a timely notice of disagreement as to the issue; new and material evidence was not received within the one-year appeal period following issuance of the October 1978 rating decision; and there has been no adjudicatory finding of clear and unmistakable error (CUE) in the October 1978 rating decision.

2.  The issue of entitlement to a TDIU was not expressly raised by the Veteran or reasonably raised by the record in conjunction with a claim for increased disability ratings filed by the Veteran in October 2000.

3.  The issue of entitlement to a TDIU was reasonably raised by the record in conjunction with a claim for increased disability ratings filed by the Veteran on July 25, 2007.

4.  During the one-year period preceding receipt of the July 25, 2007 claim, it was not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities.

5.  Resolving reasonable doubt in the Veteran's favor, the record shows that the Veteran was unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities on July 25, 2007, the date of her claim for a TDIU.


CONCLUSION OF LAW

The criteria for an effective date of July 25, 2007, but no earlier, for an award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 3.400(o), 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the award of a TDIU arises from her disagreement with the effective date that followed the grant of a TDIU.  Where the initial claim is one for entitlement to a TDIU, once a TDIU has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled, and additional VCAA notice under §§ 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the effective date assigned for the benefit, only the notice requirements for issuance of a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in August 2014, discussing the reasons and bases for the effective date assigned for the grant of a TDIU, and citing the applicable statutes and regulations.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran's service treatment records and post-service private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not show, and the Veteran has not alleged, that there are records relevant to the issue on appeal that remain outstanding.

Therefore, there is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.   See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, the effective date of an increased rating is either the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule states that the effective date of an increased rating will be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action from a claimant indicating an intent to apply for one or more VA benefits may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Where a Veteran submits evidence of service-connected unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail.  Id.  The notice given that the later claim has been disallowed affords the veteran the opportunity to appeal to the Board so that she might demonstrate that her claim should have been sustained.  Id.

The Board must review the record in a liberal manner to identify and adjudicate all reasonably raised claims.  Norris v. West, 12 Vet.App. 413, 417 (1999).

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to disability caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board is precluded from assigning an extraschedular rating in the first instance, but may review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Analysis

The Veteran contends that she is entitled to an effective date earlier than April 27, 2010, for the grant of a TDIU.  Specifically, the Veteran contends that the issue of entitlement to a TDIU was raised as far back as April 1967 in statements to VA, and that the effective date for the award of a TDIU should therefore be as early as April 1967.  See letter from the Veteran's representative, received in August 2013.

Initially, the Board observes that the record contains a statement from the Veteran dated in April 1967 in which she states, "I last worked on 4 November 1966 and have been unemployable from that date to the present, with no foreseeable employability in the future."  See VA Form 21-4138, Statement in Support of Claim, received in May 1967.  In addition, in August 1978, the Veteran submitted a VA Form 21-527, Income-Net Worth and Employment Statement, in which she indicated that she left her last job because she "Retired due to injury."  Furthermore, at a September 1978 VA examination, she reported that she was unable to work because of her service-connected knee disability and a concurrent low back problem.

The Board agrees that the Veteran's April 1967 and August 1978 statements to VA and her statement to the September 1978 VA examiner constitute claims for entitlement to a TDIU because they present evidence of service-connected unemployability.  See 38 C.F.R. §§ 3.1(p), 3.155; see also Roberson, 251 F.3d 1378.  However, the record shows that in October 1978 the RO issued a VA Form 21-6789, Deferred or Confirmed Rating Decision, that included a confirmed rating decision finding, among other things, that the Veteran was not unemployable due to her service-connected disabilities.  A VA Form 21-6747, Adjudication Worksheet, dated October 20, 1978, reflects that notice of the determination, and her appellate rights, were issued to the Veteran and her then representative, the Disabled American Veterans.  The record does not show that new and material evidence was received within the one-year appeal period following issuance of notice of the October 1978 confirmed rating decision, or that the Veteran filed a timely notice of disagreement with regard to that decision.  Furthermore, there has been no adjudicatory finding of CUE as to the October 1978 rating decision, and the Veteran has not raised the issue of CUE as part of the present claim.  Therefore, the October 1978 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

Although the record does not include a copy of the letter notifying the Veteran of the rating decision and her appellate and procedural rights, the United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In this case, the presumption of regularity that the RO notified the Veteran of the October 1978 rating decision as part of the regular administrative process is buttressed by the October 20, 1978 VA Form 21-6747 of record, as referenced above.  The Board finds that there is no clear evidence to the contrary to rebut the presumption of regularity in this regard.

Accordingly, the record shows that the Veteran submitted a claim for entitlement to a TDIU in April 1967, and that the Veteran was denied entitlement to a TDIU in the final October 1978 rating decision.  As noted above, a subsequent final adjudication of a claim that is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams, 521 F.3d at 1351.  Because the October 1978 rating decision is a subsequent final adjudication of a claim identical to the TDIU claim that had been pending since April 1967, the October 1978 rating decision terminated the pending status of any earlier claim for entitlement to a TDIU, including the April 1967 claim.

In this regard, the Board is cognizant of the recent decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  In Beraud, the Federal Circuit held that a claim remains pending where VA fails to fulfill a statutory duty under 38 C.F.R. § 3.156(b) to determine the character of evidence submitted within the one-year appeal period following issuance of a rating decision.  The Federal Circuit also declined to presume that VA considered records of which it had notice during the one-year appeal period, but never obtained.  The Federal Circuit similarly held in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), that 38 C.F.R. § 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim.  The holdings in Beraud and Bond are not applicable to the present case because the record in this case does not show that new and material evidence was submitted or identified within the one-year appeal period following the October 1978 rating decision such that that provisions of 38 C.F.R. § 3.156(b) are applicable.

To the extent that the Veteran and her representative assert that the Veteran is entitled to an effective date from the date of her April 1967 initial claim for a TDIU, the Board reiterates that the initial claim was denied by the RO in the October 1978 rating decision.  The Veteran did not complete an appeal as to that denial, and there has been no adjudicatory finding of CUE in that decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 2014).  As such, the April 1967 claim may not serve as a basis for an earlier effective date.  The Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the October 1978 rating decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the present claim must fail.  The Board's finding in this regard does not prejudice any future adjudication of a raised issue of CUE in the October 1978 rating decision, which denied entitlement to a TDIU.

Turning to the other evidence of record, the Veteran submitted a claim for increased ratings for her service-connected right knee and left lower leg conditions, and for service connection for a left leg condition in October 2000.  See VA Form 21-4138, received in October 2000.  In support of her claim she stated, "It is my belief that my condition has grown worse over the years."  See id.  In conjunction with the October 2000 claim, the Veteran was provided VA examinations in November 2000 and August 2001.  During the November 2000 VA examination, the Veteran reported that she worked until 1974 as a printer for 11.5 years, and that she was not currently working.  During the August 2001 VA examination, the Veteran reported that she last worked as a printer in 1974, and retired from that job.  Neither the November 2000 VA examiner nor the August 2001 VA examiner provided an opinion that the Veteran was unemployable due to her service-connected disabilities.  The Veteran was denied the benefits sought in the October 2000 claim in rating decisions dated July 2001 and September 2001.  Notification letters dated in July 2001 and September 2001 informed the Veteran of those denials, and of her appellate and procedural rights.  The record does not show that new and material evidence was received within the one-year period following the July 2001 and September 2001 rating decisions, or that the Veteran filed a timely notice of disagreement with regard to any aspect of those decisions.  Therefore, the July 2001 and September rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

To the extent that the Veteran contends that the October 2000 claim and/or her statements to the November 2000 and August 2001 VA examiners regarding her work history constitute an informal claim for a TDIU, the Board reiterates that, to constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought.  38 C.F.R. § 3.155 (2014).  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, the October 2000 claim is absent for any language that can be interpreted as evidence of service-connected unemployability.  See Roberson, 251 F.3d 1378.  The claim merely asked for increased ratings for the service-connected right knee and left lower leg conditions, and service connection for a left leg condition.  Likewise, the November 2000 and August 2001 VA examination reports include only general descriptions of the Veteran's work history.  They are absent for language that can be interpreted as evidence of service-connected unemployability.  In this regard, the Board does not find that the Veteran's mere statement that she had not worked since 1974 constitutes an indication of service-connected unemployability, or any other such an intent to apply for a TDIU.

Thus, the October 2000 claim, November 2000 VA examination report, August 2001 VA examination report, and other documents relating to the adjudication of the Veteran's October 2000 claim do not include any statements that can reasonably and liberally be construed as indicating an intent to apply for a TDIU.  Accordingly, no intention to raise a claim for a TDIU was expressed in connection with the October 2000 claim.  VA is not required to anticipate such a potential claim.  See Brannon, 12 Vet. App. 35.  As the October 2000 claim did not include a claim for a TDIU, it cannot serve as the basis for an earlier effective date for the Veteran's award of a TDIU.

In this regard, the Board is cognizant that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran did submit a claim for increased ratings in October 2000, as discussed above, a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record during the pendency of that claim.  The July 2001 rating decision increased the Veteran's ratings for the service-connected right knee disability from 10 percent to 20 percent; and for the service-connected left ankle disability from noncompensable to 10 percent.  The Veteran did not file a timely notice of disagreement as to any aspect of the July 2001 rating decision.  Accordingly, the Board concludes that a claim for a TDIU was not raised as part of the Veteran's October 2000 increased ratings claim.

In July 2007, the Veteran, through her representative at the time, submitted a claim for "entitlement to an increased rating for all service-connected conditions."  The claim was received on July 25, 2007.  The RO adjudicated the claim in a November 2007 rating decision.  The Veteran submitted a timely notice of disagreement as to the November 2007 rating decision in July 2008.  The RO then issued a statement of the case as to the claim in March 2009.  The Veteran submitted a timely substantive appeal as to the March 2009 statement of the case.  In the substantive appeal, the Veteran stated that, due to her service-connected disabilities, "I've been unable to work since 1974."  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2009.  Given the context of this statement, and the fact that it appeared on the Veteran's substantive appeal as to a claim for increased ratings, the Board find that this statement reasonably raised the issue of entitlement to a TDIU as part of the Veteran's claim for increased ratings.  See Rice, 22 Vet. App. 447.  Because the TDIU claim is considered part and parcel to the increased ratings claim, the date of the claim for a TDIU is the same as the date for the claim for increased ratings.  As such, the earliest date of receipt for the TDIU claim is July 25, 2007, the date the increased ratings claim was received.

Having determined that July 25, 2007, is the earliest date of receipt for the TDIU claim, the Board must now look to the evidence to determine whether it was "factually ascertainable" that the criteria for a TDIU were met within the one-year period preceding the receipt of the TDIU claim.  See 38 C.F.R. § 3.400(o)(2).  If it was not factually ascertainable that the criteria for a TDIU were met within the one-year period preceding the receipt of the TDIU claim, then the earliest effective date for the award of a TDIU is either the date of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).

On July 25, 2006, one year prior to receipt of the TDIU claim, the Veteran was service connected for instability of the right knee, postoperative, rated as 20 percent disabling; limitation of extension of postoperative right knee with degenerative joint disease, rated as 10 percent disabling; and residuals of fractured left ankle with degenerative changes, rated as 10 percent disabling, for a combined disability rating of 40 percent.  Beginning July 25, 2007, the rating for residuals of fractured left ankle with degenerative changes was increased to 30 percent, and the combined rating was 60 percent.  Effective July 27, 2010, the rating assigned for limitation of extension of postoperative right knee with degenerative joint disease and scar was increased to 40 percent, resulting in a combined rating of 70 percent, effective July 27, 2010.

For the relevant period prior to July 25, 2007, the schedular percentage requirements for a TDIU were not met.  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extraschedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must first be determined whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, prior to a referral for a determination as to whether she is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the relevant period prior to July 25, 2007.  In this case, the rating board did not refer the matter for extraschedular consideration.

The record does not contain evidence dated during the one-year prior to receipt of the July 25, 2007 claim for a TDIU showing that it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities.  Specifically, private medical records dated May 2, 2007, show that the Veteran reported cough for one week.  The assessment was bronchitis.  The private physician also noted on that date that the Veteran suffered from chronic pain of the back, leg, and neck due to, among other things, a military injury, and that the chronic pain was a "permanent disability."  The Veteran was seen again on May 21, 2007, for cough.  The assessment was bronchitis and COPD.  A note dated July 6, 2007, documents that the Veteran needed a referral for an annual eye examination.  A note dated July 17, 2007, documents that the Veteran needed some sort of authorization.  There are no other medical records dated during the one-year period prior to July 25, 2007.  The Veteran did not submit any other evidence, including personal statements, during the period from July 25, 2006, through July 24, 2007.

The treatment records from the period from July 25, 2006, through July 24, 2007, focus on conditions other than the service-connected disabilities, including a cough and COPD.  The records do not show that the Veteran was unemployable due to her service-connected disabilities.  They contain no finding regarding her employability.  As such, the Veteran's inability to secure or follow a substantially gainful occupation was not factually ascertainable during the one-year period prior to the July 25, 2007 claim.

The Board acknowledges that the May 2, 2007 treatment note includes a statement from the Veteran's private physician that the Veteran was permanently disabled.  However, that opinion was provided based on the Veteran's chronic back, leg, and neck pain.  As noted above, at that time the Veteran was service connected for a right knee disability and a left ankle disability.  She was not service connected for a back disability or a neck disability.  In determining whether a veteran is entitled to a TDIU, consideration may not be given to a Veteran's disability caused by nonservice-connected conditions.  See 38 C.F.R. §§ 3.341, 4.16.  Because the May 2, 2007 opinion that the Veteran was permanently disabled was based in part on disability caused by nonservice-connected conditions, the Board concludes that it does not show that it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities.  Accordingly, the Board finds that the record does not show that the Veteran was entitled to a TDIU as of that date.

The Board also acknowledges the opinion from E. J. Calandra, M. A., CCM, CDMS, Vocational Consultant, which was received in September 2014.  Mr. Calandra reviewed the Veteran's claims file and interviewed the Veteran, and opined that "[the Veteran's] service-connected conditions have resulted in her inability to secure and follow a substantially gainful occupation since January 1974."  In providing this opinion, Mr. Calandra discussed evidence dated through September 1978, in August 2001, and from September 26, 2007, through the date of his report.  He did not discuss or cite to any evidence dated between July 25, 2006, and July 24, 2007.  Thus, all of the evidence he cited to in support of his opinion that the Veteran has been unemployable since January 1974 either post-dates the July 2007 claim or pre-dates it by more than one year.

As discussed above, without a claim pending, the Board cannot revisit an issue finally adjudicated by the RO.  The October 1978 rating decision finally disposed of any then pending claim for a TDIU.  The Veteran did not submit a new claim for a TDIU until July 2007.  Without a pending claim prior to July 2007, the Board cannot now look back at the medical evidence to assign an effective date for the award of a TDIU earlier than the one-year period prior to the July 2007 claim.  Mr. Calandra's conclusion that the Veteran has been unable to secure or follow a substantially gainful occupation since January 1974 is not relevant in this case and the Board will not further discuss Mr. Calandra's review of the evidence prior to what is relevant here.

To the extent that Mr. Calandra's opined that the Veteran was unemployable during the one-year period prior to the July 25, 2007 claim, the Board finds that it would be pure speculation to assume the Veteran's was unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities during that period when there is simply no evidence from which to reach such a conclusion.  In supporting his opinion, Mr. Calandra discussed evidence dated outside the one-year period preceding the July 25, 2007 claim.  His opinion that the Veteran's unemployability dates back to January 1974 is general and not based on evidence of record dated between July 25, 2006, and July 24, 2007.  In the absence of relevant evidence during that period, Mr. Calandra's general, overarching opinion as to the Veteran's unemployability since 1974 does not establish that it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities during the one-year period prior to her July 25, 2007 claim.

Moreover, the Board observes that Mr. Calandra's opinion actually supports the Board's ultimate conclusion that the Veteran is not entitled to an effective date for the award of a TDIU earlier than July 25, 2007.  Specifically, Mr. Calandra places the onset of the Veteran's unemployability at January 1974.  Under 38 C.F.R. § 3.400(o), as would be the case here in view of Mr. Calandra's opinion, where the increase in disability occurs more than one year prior to the date of the claim and there is no evidence to show that the increase in disability was factually ascertainable during the one-year period prior to the date of the claim, then the effective date for the increase in rating will be the date of the claim or the date entitlement arose, whichever is later.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010)(It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In summary, the Board finds no evidence of record establishing that it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation during the one-year period preceding the July 25, 2007 claim.  As such, the case need not be referred for consideration of entitlement to a TDIU on an extraschedular basis, and the Veteran is not entitled to an effective date for the award of a TDIU earlier than July 25, 2007, the date of the claim.

In September 2007, the Veteran was afforded a VA examination as to her service-connected disabilities.  The Veteran reported that her service-connected disabilities necessitate the use of a walker, and make it difficult to get in or out of the shower, climb stairs, and walk more than a few feet.  On examination, the Veteran had an antalgic gait, tenderness in both knees, and crepitus of the right knee.  She had reduced ranged of motion in the right knee, and was additionally limited by pain after repetitive use.  The Veteran also had tenderness in the left ankle, and ankylosis of the left ankle joint, such that range-of-motion testing was not performed.  The September 2007 VA examiner noted that the Veteran needed a walker for ambulation due to her service-connected right knee and left ankle disabilities, and that the Veteran's service-connected disabilities made it difficult to shower and climb stairs.

Accordingly, the September 2007 VA examination report reflects that the Veteran's service-connected disabilities necessitated the use of a walker for ambulation.  The Board finds that such a limitation would prevent the Veteran from securing or following a substantially gainful occupation because it essentially limits her to walking only a few feet at a time.  Therefore, she would be unable to secure or follow physical or sedentary work, because even sedentary work requires walking beyond the Veteran's abilities.

The September 2007 VA examination report is the first assertion of record from the Veteran indicating she requires the use of a walker to ambulate.  The Board finds the Veteran both credible and competent to report her physical limitations caused by her service connected disabilities, to include her reliance on a walker to ambulate.  See Jandreau v. Nicholson, 492 F. 3d 1373, 1376-77 (Fed. Cir. 2007).  At the time of the July 2007 claim, the Veteran met the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).  She has consistently stated that she last worked in January 1974.  The Board reiterates that the record does not show that it was factually ascertainable that the Veteran was entitled to a TDIU during the one-year period preceding the July 25, 2007 claim.  However, upon review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation since the date her claim was received on July 25, 2007.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of July 25, 2007, the date of the Veteran's claim, should be assigned for the award of a TDIU, and no earlier.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date of July 25, 2007, but no earlier, for the award of a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


